Citation Nr: 0806575	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, status post laminectomy L3-L4 and L4-L5, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for 
neuropathy, left lower extremity, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial rating for 
neuropathy, right lower extremity, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February and October 2005 and January 2006 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to an increased initial rating for 
neuropathy, right lower extremity, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to October 23, 2005, the veteran's lumbar spine 
disability at L3-L5 and L4-L5 was manifested by 
intervertebral disc syndrome; there is no objective evidence 
of incoordination, weakness of the lumbar spine, lack of 
endurance, limited range of motion, ankylosis or 
incapacitating episodes having a total duration of at least 
one week in a twelve-month period, nor is there evidence of 
any associated neurological disabilities for which the 
veteran is not already receiving separate disability ratings.

2.  For the period from October 23, 2005, to January 3, 2006, 
the veteran's lumbar spine disability at L3-L4 and L4-L5 was 
manifested by moderate intervertebral disc syndrome with 
forward flexion of the lumbar spine limited to 55 degrees; 
there is no objective evidence of incoordination, weakness of 
the lumbar spine, lack of endurance, ankylosis, 
incapacitating episodes lasting at least four weeks during a 
twelve-month period, nor is there evidence of any associated 
neurological disabilities for which the veteran is not 
already receiving separate disability ratings.

3.  As of January 3, 2006, the veteran's lumbar spine 
disability at L3-L4 and L4-L5 is manifested by moderate 
intervertebral disc syndrome with forward flexion of the 
lumbar spine limited to 25 degrees; there is no objective 
evidence of incoordination, weakness of the lumbar spine, 
lack of endurance, ankylosis, incapacitating episodes lasting 
at least six weeks during a twelve-month period, nor is there 
evidence of any associated neurological disabilities for 
which the veteran is not already receiving separate 
disability ratings.

4.  Left leg neuropathy is manifested by mild numbness and 
decreased reflexes without decreased motor strength or muscle 
loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine at L3-L4 and L4-L5 for the period prior to 
October 23, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5243 (2007). 

2.  The criteria for an initial evaluation of 20 percent, and 
no higher, for degenerative disc disease and degenerative 
joint disease of the lumbar spine at L3-L4 and L4-L5 for the 
period October 23, 2005, to January 3, 2006, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2007). 

3.  The criteria for an initial evaluation of 40 percent, and 
no higher, for degenerative disc disease and degenerative 
joint disease of the lumbar spine at L3-L4 and L4-L5 as of 
January 3, 2006, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2007). 

4.  The criteria for an initial evaluation in excess of 10 
percent for left leg neuropathy associated with disc disease 
at L3-L4 and L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5243, 
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the unfavorable agency decisions in February and October 
2005.  The RO's November 2003 notice letter advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies. The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419, 426-427 (2006) (citing 
Dingess, supra).  As such, in the instant case, a discussion 
of whether sufficient notice has been provided for an 
increased compensation claim is not necessary because this is 
an initial rating claim and the Court articulated that the 
Vazquez-Flores notice requirements apply to a claim for 
increase and not an initial rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Post-service treatment records and reports from the St. Louis 
VA Medical Center (VAMC) are included in the record.  The 
veteran has not identified any additional records that should 
be obtained.  The veteran was afforded VA examinations in 
November 2004 and December 2005.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  Degenerative Disc Disease and Degenerative Joint Disease 
of the Lumbar Spine

The veteran's lumbar spine disability is rated according to 
38 C.F.R. § 4.71a, Diagnostic Code 5243, which is applicable 
to intervertebral disc syndrome.  Intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 10 percent evaluation where there are 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (2).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  

Finally, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm guarding or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of the height warrants a 10 
percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Entitlement to an Increased Evaluation Prior to October 23, 
2005

Prior to October 23, 2005, the veteran has been assigned a 
noncompensable evaluation for his lumbar spine disability.  
Having considered the evidence of record, the Board finds 
that the veteran is not entitled to an initial compensable 
evaluation for his lumbar spine disability for the period 
prior to October 23, 2005.  In this regard, the Board notes 
that the veteran's lumbar spine disability was manifested 
during this period by subjective complaints of pain, 
difficulty standing and sitting and fatigability.  There is 
no objective evidence of painful motion, tenderness or 
limitation of motion of the lumbar spine during this period.  
In addition, there is no evidence of ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of incapacitating episodes having a total duration 
of at least one week but less than two weeks during a twelve-
month period.

With regards to range of motion testing, a November 2004 VA 
examination noted the veteran as having full forward flexion 
from zero to 90 degrees and full extension from zero to 30 
degrees, full left and right lateral flexion from zero to 30 
degrees bilaterally and full left and right lateral rotation 
from zero 30 degrees bilaterally.  The VA examination report 
notes that the veteran experienced discomfort at the extremes 
of the range of motion.  No additional limitation of motion 
was found due to fatigue, weakness, or lack of endurance.  

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the veteran 
is not entitled to a compensable evaluation for orthopedic 
manifestations of lumbar disc disease.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  Entitlement to compensable rating is not warranted as 
there is no medical evidence of forward flexion of the lumbar 
spine limited to 85 degrees or combined range of motion of 
the lumbar spine limited to 235 degrees for the period prior 
to October 23, 2005.  Id.  In addition, there is no objective 
evidence of ankylosis of the lumbar spine or of the entire 
spine during this period.  Id.

The Board has also considered whether the veteran is entitled 
to a compensable evaluation for this period of the appeal 
under the schedular criteria for intervertebral disc 
syndrome.  However, a compensable evaluation is not warranted 
because there is no competent medical evidence of 
incapacitating episodes with a total duration of at least one 
week during a twelve-month period.  In this regard, the 
November 2004 VA examination report explicitly notes the 
veteran had not experienced any episodes of incapacitation 
over the prior twelve months.

In light of the above, the Board finds that the veteran is 
not entitled to an initial compensable evaluation for his 
service-connected lumbar spine disability for the period 
prior to October 23, 2005.  The Board has considered whether 
the benefit of the doubt rule applies to this stage of the 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, a 
preponderance of the evidence is against a compensable 
evaluation for this period; thus, this rule does not apply 
and the claim must be denied.

Entitlement to an Increased Evaluation for the Period of 
October 23, 2005 to January 3, 2006

However, the Board concludes that the veteran meets the 
criteria for a 20 percent evaluation, but no more, for his 
lumbar spine disability for the period October 23, 2005, to 
January 3, 2006.  Treatment records beginning on this date 
indicate his lumbar spine disability was manifested during 
this period by subjective complaints of persistent pain and 
objective findings of limitation of motion.  There is no 
evidence of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during a twelve-month period.

In this regard, VA treatment records dated October 23, 2005, 
indicates flexion of the lumbar spine limited to 60%, or 55 
degrees of motion.  Extension of the lumbar spine was limited 
to 50%, or 15 degrees of motion.  Treatment records during 
this period do not indicate there was any additional loss of 
motion due to fatigue, weakness, or lack of endurance.  A 
December 2005 VA examination noted the veteran as having 
forward flexion from zero to 65 degrees and extension from 
zero to 8 degrees, left lateral flexion from zero to 22 
degrees, and right lateral flexion from zero to 14 degrees.  
The VA examination report notes that the veteran experienced 
pain with repetitive motion in all ranges, but was unable to 
quantify additional loss of motion.

The Board observes that the limitation of motion noted in the 
December 2005 examination report entitles the veteran to a 10 
percent disability rating.  However, as noted above, the 
examiner found repetition to cause increased pain and 
limitation of motion, factors that must be taken into 
consideration.  See DeLuca, 8 Vet. App. at 206-07.  Viewing 
the additional loss of motion in light of other evidence of 
record, including the October 2005 VA treatment report, the 
Board finds the evidence to be in genuine equipoise as to 
whether the veteran's thoracolumbar spine disorder more 
closely approximated a 20 percent evaluation for the period 
October 23, 2005, to January 3, 2006.  Therefore, resolving 
the benefit of the doubt in favor of the veteran in 
accordance with 38 C.F.R. § 4.3, the Board finds that the 
veteran's lumbar spine disability meets the criteria for a 20 
percent disability evaluation under 38 C.F.R. § 4.71a on the 
basis that forward flexion approximates 55 degrees.  

Entitlement to an evaluation in excess of 20 percent is not 
warranted during this period as there is no medical evidence 
of forward flexion of the lumbar spine limited to 30 degrees 
or less.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  In addition, there is no 
objective evidence of ankylosis of the lumbar spine or of the 
entire spine during this period.  Id.

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 20 percent for this period of 
the appeal under the schedular criteria for intervertebral 
disc syndrome.  However, an higher evaluation is not 
warranted because there is no competent medical evidence of 
incapacitating episodes with a total duration of at least 
four weeks during a twelve-month period.  In this regard, the 
December 2005 VA examination report notes the veteran 
reported having experienced such incapacitating episodes but 
could not provide more specific information  The Board notes 
that the evidence of record does not indicate the veteran 
experienced any episodes of incapacitation during the period 
of October 23, 2005, to January 3, 2006.


Entitlement to a Increased Evaluation as of January 3, 2006

Finally, the veteran was again evaluated by VA in January 
2006.  VA treatment records dated January 3, 2006, indicate 
the veteran demonstrated forward flexion of 30%, or 25 
degrees of motion, and extension of 20%, or 5 degrees of 
motion.  The Board observes that such range of motion is 
consistent with a 40 percent evaluation for a lumbar spine 
disability.  

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
as of January 3, 2006.  However, the Board finds that it does 
not.  In this regard, the Board observes that there is no 
competent medical evidence of ankylosis of the thoracolumbar 
spine or of the entire spine.  Thus, a higher evaluation is 
not warranted under the General Rating Formula.  Finally, the 
Board concludes that the veteran is not entitled to an 
evaluation in excess of 40 percent under the schedular 
criteria for intervertebral disc syndrome, as there is no 
competent medical evidence of record of incapacitating 
episodes with a total duration of at least six weeks during a 
twelve month period..  

In light of the above, the Board finds that the veteran is 
entitled to an initial evaluation of 40 percent, and not 
higher, for his service-connected lumbar spine disability as 
of January 3, 2006.  The Board has considered whether the 
benefit of the doubt rule applies to this stage of the 
appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  However, a 
preponderance of the evidence is against an evaluation higher 
than 40 percent for this period; thus, this rule does not 
apply.

II.  Neuropathy of the Left Leg

The veteran's left-leg neuropathy is evaluated as incomplete 
paralysis of the sciatic nerve, and is rated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2007).  The veteran contends he is entitled to an 
initial ratings in excess of 10 percent for his bilateral 
left lower extremity nerve disability.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the  
sciatic nerve with marked muscular atrophy  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note. 

The veteran's left lower extremity nerve disability is 
manifested by subjective complaints of radiating pain and 
numbness and objective evidence of diminished sensation, 
without diminished deep tendon reflexes, coordination, or 
muscle strength, resulting in no more than mild incomplete 
paralysis.

Specifically, a November 2004 VA examination found that pain 
was not radiating to the lower extremities, and a 
neurological examination of the lower extremities was normal.  
October 2005 VA treatment records show that the veteran 
complained of radiation of pain to the left upper calf and 
numbness in the left posterolateral leg and heel.  Straight 
leg raising was positive on the left with radicular leg pain 
at 60 degrees.  Motor examinations were 5/5.  A December 2005 
VA examination indicates the veteran's left leg had normal 
motor strength of 5/5 and deep tendon reflexes of 1+ in his 
knee and ankle.  Straight-leg rise was negative.  There was 
severe impairment to sharp-dull discrimination at his heel 
and Achilles tendon.  Finally, a January 2006 VA treatment 
record notes decreased sensation in the left foot, normal 
motor examination and reflexes.  

Thus, the Board finds that the objective medical evidence of 
record fails to demonstrate any additional limitation of 
function beyond diminished sensation.  Specifically, there is 
no evidence that the veteran's left lower extremity nerve 
disability results in diminished deep tendon reflexes, 
coordination or muscle strength.  Therefore, in light of the 
fact that the veteran's left lower extremity nerve disability 
is manifested by subjective sensory complaints with objective 
evidence of only mild sensory impairment, the Board finds 
that he is not entitled to an initial rating in excess of 10 
percent for such disability under Diagnostic Code 8520 
because a preponderance of the evidence is against a higher 
evaluation.  See  38 C.F.R. § 4.124a, Note. 

III.  Conclusion

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected lumbar 
disc disease and associated neurological impairments.  A 
review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated 
with such disability to warrant consideration of alternate 
rating codes.

As a final matter, the Board has contemplated whether the 
case should be referred for extra-schedular consideration.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected lower 
spine disorder presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The objective medical evidence 
of record shows that, while manifestations of the veteran's 
lower spine disorder do have an effect on occupational 
activities, the disorder does not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Consequently, the 
Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An initial compensable evaluation for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
status post laminectomy L3-L4 and L4-L5, for the period prior 
to October 23, 2005, is denied.

An initial evaluation of 20 percent, but not greater, for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, status post laminectomy L3-L4 and L4-L5, 
for the period October 23, 2005 to January 3, 2006, is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.

An initial evaluation of 40 percent, but not greater, for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, status post laminectomy L3-L4 and L4-L5, as 
of January 3, 2006, is granted, subject to the laws and 
regulations governing payment of monetary benefits.

An initial evaluation in excess of 10 percent for neuropathy, 
left lower extremity, is denied.


REMAND

The RO granted service connection for neuropathy, right lower 
extremity, in a January 2006 rating decision and assigned a 
10 percent rating.  The veteran's representative submitted a 
statement in March 2006, which is accepted as a timely Notice 
of Disagreement (NOD) with the initial 10 percent rating for 
neuropathy, right lower extremity, granted in January 2006.  
The RO has not issued a statement of the case (SOC) to the 
veteran which addresses his NOD.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue.  38 C.F.R. § 19.26 
(2007).  The veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal. 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect 
to the issue of entitlement to an increased 
initial rating in excess of 10 percent for 
neuropathy, right lower extremity.  All 
appropriate appellate procedures should 
then be followed.  The veteran should be 
advised that he must complete his appeal of 
this issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


